January 23, 1973


Honorable F. T. Graham                Opinion No. Ii- 2
Criminal District  Attorney
Cameron County Courthouse             Re:    Queetlons relating   to
Brounsvllle,  Texas 78520                    signature and entry of
                                             a judgment nisi by a
                                             District  Court at a
                                             term subsequent to
                                             XwnMtlon and docketing
Dear Mr. Qraham:                             of the judgment.
      Your letter of November 21, 1972 requesting our opinion
concerning the entry of a judgment nisi aeks two basic
queatlons:
           (1)   Can a judgment nisi be signed at a term
                 subsequent to that In which lt was rendered
                 and docketed?

           (2)   If it can be algned at a subsequent term,
                 what is the errect or a statute of llmlta-
                 tlon or of lathes?
      Judgments nlai are controlled    by Title 22 of the Texas
Code of Criminal Procedure.     The judgment nisi lteelf   Is
but the first   step In the forfeiture   of a b&i1 bond and
securing of judgment against the defendant and his euretiea
for the amount of ball.    Ae such It la an Interlocutory
jud ent and Is oonditional.       Jaokaon v. State, 422 S.il.
2d ft”
     48(Tex.Crlm.   1968)
      Generally,  In 01~11 matters, where all issues have
been adjudicated   or agreed upon, announoement by the court
of its decision   la the “rendition”   of judgment and the
wrftten .Sudnment is but evidence of the .ludxment nrevlousla
rendered’:  xeatherwood v. Holland 37 S.g.2;~ 517,lTex.Clv.
APP.,  Ft. Worth 1964         f             Bauah v. State,
402 S.W.2d 768’,(Tex:C~~~:f~66).     This 13 held to be true
even though the judge, at the time he signs thh wrltten
order, no longer is a judge.      Texae Life Ina, Co. v. Tuxar
                                                           ,
.   -




        Honorable   F: ,T. Graham, .Page 2     (H-2)




        g?yx&““i”   1 307 S.U.2d 149,(Tex.Clv.App.Ft.Worth,1957).
                   n this latter case analogized    the written
        Judgment to a bill of exception.
              Thla rule has been applied to a Judgment nisi in Bennett
        v, State, 394 S.W.2d 804(Tex.Crlm.1965),     where, In the-
        sequent suit against the sureties,    the sureties  objected to
        admission of the judgment nisi becauee It had not been
        signed by the trial   judge.   The court said:
                         II        e observe that although the judge’s
                   sIgnat&;   i 47 not appear on the judgment lntro-
                   duced In evidence from the minutes of the court,
                   his signature was not necessary to the validity
                   of the judgment. . . .“(394 S.W.2d at 807)
               Article   22.04 of Vernon’s Code of Criminal Procedure
        doe8 require that a copy of the judgment of forfeiture         be
        attached to the citation       served upon the sureties.    To that
        extent, then, we conclude that a written judgment must be
        entered.      Under the decision    Pn the Bennett ca8e It la our
        opinion that whether or not the judmm              signed Is
        relatively     unimportant If, In fact,    It was “rendered” by
        the oourt e
              Article  22.10 provldea that, when a forfeiture  has been
        declared and the oase has been docketed upon the civil
        docket,   “the prooeadlngs had therein shall be governed by                   ’
        the same rules governing other civil   suits.”
              In civil    suits,    where through olerlcal  error no written
        judgment haa been entered or the written judgment entered
        does not correctly       reflect   the judgment rendered, a judgment      .
        nunc pro tune may be entered so that the written          judgment
        correctly   reflects     the judgment rendered.    Such judgment
        nunc pro tune may be entered after the term at which It
        was rendered has ended.          Comet Aluminum Co. v. Dlbrell,
        450 S.W.2d 56(Tex.1970);         Texas Rubber Supply Inc. V:,: Jetslide
        International     Inc.,466    S.m279(Tex.1971)
             We therefore answer your first question that a written
        judgment nlsl.may be signed by the dlstrlot  oourt at a term
        subsequent to that In whloh It wa8 rendero4 and docketed.
    _       -.
.       .    .




                 Honorable F. T. Qraham, page 3,      (H-2)


                      With reference to your second question we call your
                 attention to Article 5517 Vernon's Texas Civil Statute@,
                 which provides that the rights of the State shall not be
                 barred by any provision of Title 91, "Limitations".
                 Hemphlll County v. Adams, 408 S.W.2d 926 (Tex., 1966);
                 see also 37 Tex.Jur.2d Limitation of Actions, Section
                 27, p.120 toT22.
                      Nor is lathes available in a suit against the State.
                 Eellas Levee Improvement District v. Carroll, 263 S.W.2d
307 (Tex.Civ.App. Dallas 1953, error ref. n.r.e.)
                      Therefore, a8 to the second question we answer that It
                 is our opinion that the'action against the sureties would
                 not be barred by either limitation or lathes even though
                 the judgment nisi might be signed at a term subsequent to
                 that at which It was rendered.
                                          -SUMMARY-
                                  A judgment nisi may be signed at a term
                             after that In which ltwae rendered. Since
                             neither llmltatlon.nor lathes applies to a
                             suit brought by the State, a delaysoccassloned
                             by reduction of the judgment nisi to writing
                             or Its signing at a term subsequent to that
                             In which It was rendered, will not bar an
                             action under Article 22.03 et seq. of the Code
                             of Criminal Procedure.
                                                      A   Yours very truly,




                 APPROVED:




                       Assistant
                                   /

                 DAVID M KENDALL Chairman
                 Oplnion'Commltte;!
                                                -s-